Citation Nr: 0508714	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  02-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured right wrist, rated as 20 percent disabling prior to 
May 2, 2002, 30 percent disabling from May 2, 2002, to May 
28, 2004, and 40 percent disabling from May 29, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to April 
1966.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision rendered by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied a rating in 
excess of 20 percent for the veteran's service connected 
right wrist disability.

In December 2003, the Board remanded the case for further 
development.  While the case was in remand status, the RO 
increased the disability rating for the veteran's right wrist 
disability to 30 percent effective from May 2, 2002, and 40 
percent from May 29, 2004.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, the veteran's appeal of the disability rating 
assigned for his service-connected right wrist disability 
remains open.


FINDINGS OF FACT

1.  Prior to May 2, 2002, the veteran's residuals of a 
fractured right wrist were manifested by 0 degrees of 
pronation and supination, and his right arm fixed at 10 
degrees of pronation.  

2.  From May 2, 2002, through May 28, 2004, the veteran's 
residuals of a fractured right wrist were manifested by the 
forearm fixed in full pronation and no more than favorable 
ankylosis of the wrist.

3.  Since May 29, 2004, the veteran's service-connected right 
wrist disability has been manifested by complaints of pain, 
stiffness, and numbness; unfavorable ankylosis in any degree 
of palmar flexion or with ulnar or radial deviation is not 
shown. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a fractured right wrist prior to May 2, 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.31, 4.71a, Diagnostic Codes 5213, 5214 (2004).

2.  The criteria for a rating in excess of 30 percent for 
residuals of a fractured right wrist during the period from 
May 2, 2002, to May 28, 2004, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.71a, 
Diagnostic Codes 5213, 5214 (2004).

3.  The criteria for a rating in excess of 40 percent for 
residuals of a fractured right wrist during the period 
beginning May 29, 2004, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.71a, 
Diagnostic Codes 5213, 5214 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) and its implementing regulations are applicable 
to the present appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is required to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA is 
required to notify the claimant that he should submit any 
pertinent evidence in his possession.

In the case at hand, the record reflects that the veteran was 
provided VCAA notice in letters dated in April 2002, June 
2002, and April 2004.  Thereafter, the RO adjudicated his 
claim on a de novo basis in a November 2004 supplemental 
statement of the case.  Through the statement of the case and 
the aforementioned letters from the RO to the veteran, the 
veteran has been informed of the evidence and information 
necessary to substantiate his claim, the information required 
from him to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that he should submit.  
Additionally, the veteran was specifically requested to 
submit any pertinent evidence in his possession.  Therefore, 
the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  

The record also reflects that the veteran's service medical 
records have been obtained, as have all pertinent post-
service medical records identified by the veteran as 
pertinent to his claim.  In addition, he has been provided 
with VA examinations to ascertain the severity of his 
service-connected right wrist disability.  Based on the 
foregoing, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's appeal.

Evidentiary Background

The record reflects that the veteran sustained a fracture to 
his right wrist in 1964.  

In 1997, he filed a claim for service connection for 
residuals of his in-service right wrist fracture.  
Thereafter, service connection for impairment of supination 
and pronation due to a fracture of the distal radius-ulna of 
the right wrist was awarded by rating action in December 
1997.  An initial 20 percent disability evaluation was 
assigned.  The veteran was informed of this decision by 
letter dated that some month.  

In January 2001, the veteran submitted a statement asking for 
a reevaluation of his service-connected right wrist 
disability.  He reported that his stiff wrist hampered many 
of his activities.

In conjunction with his claim, the veteran was afforded a 
March 2001 VA examination.  He reported some pain and 
soreness; however, his main difficulty was an inability to 
rotate his forearm.  He had difficulty reaching lifting 
objects that required him to rotate his forearm. He also had 
difficulty reaching into his pocket to remove items such as 
keys or his wallet.  He had worked as a driver until 1996.  
Physical examination revealed 50 degrees of extension; 45 
degrees of flexion; 20 degrees of radial deviation; and 40 
degrees of ulnar deviation.  No pain or crepitans on motion 
of the right wrist was noted.  However, with his elbow at his 
side, he had 0 degrees of pronation and 0 degrees of 
supination.  The arm was actually 10 degrees pronated 
posturally with the elbow in neutral and 90 degrees flexion 
at the waist.  Post-traumatic synostosis of the right distal 
forearm was suspected.  

A March 2001 VA radiographic report indicates that 
examination of the right wrist revealed mild degenerative 
changes of the radiocarpal articulations as well as the first 
carpal metacarpal joint (CMC).  The radioulnar joint was 
intact.  A bridging bone formation across the distal 
diaphyses of the radius and ulna was noted.  X-ray 
examination of the right forearm revealed anatomic alignment.  
There was evidence of an osteophyte or a calcification within 
the common flexor tendon origin.  

A private outpatient treatment record from Dr. Ernest W. 
Arnold dated May 2, 2002, indicates that the veteran's right 
wrist was fully fixed in pronation.  He was unable to turn it 
at all unless he rotated his upper arm at the shoulder to 
cause the hand to rotate somewhat.  If the arm was held in a 
fixed position, there was no movement at all outside the full 
pronation position.  These findings were recorded in a letter 
to VA in which Dr. Arnold noted that it appeared that there 
was a complete fusion with the veteran's hand fixed in full 
pronation.  

The veteran was afforded another VA examination in May 2002.  
He reported that he had noticed that his fingers had been 
getting weaker in his right hand over the past 6 or 7 months 
causing him to drop things.  Physical examination revealed 
that his right elbow had range of motion from 30 to 130 
degrees with pain on terminus motion.  His forearm was locked 
in 30 degrees of pronation.  He had 0 degrees of pronation or 
supination.  He was able to actively extend and flex his 
wrist.  His armed seed globally weak with a 4/5 motor 
function.  However, it was noted that these observations were 
similar to his nonservice-connected left arm.  The examiner 
noted that was a possibility of nerve deficit secondary to 
his weakness; however, further EMG/nerve conduction study was 
recommended. 

X-ray examination of the right forearm in May 2002 revealed a 
bridging bone formation between the distal radius and ulna.  
Mild degenerative changes of the wrist and elbow were also 
seen.  There was either calcification or an ossicle off the 
medial epicondyle that may represent remote trauma or 
possibly calcific tendonitis of the common flexor tendon.  

The veteran was afforded a VA neurological examination in 
June 2002.  The examiner reviewed the veteran's medical 
records including the reports of prior VA compensation and 
pension examinations.  The veteran reported that he could not 
use his right wrist for anything gainful.  Neurological 
examination demonstrated no evidence of muscle atrophy.  
There were no abnormal involuntary movements.  There was no 
abnormality of range of motion of the thumb or the fingers of 
the right hand.  Muscle strength testing was limited only by 
the veteran's cooperation.  There was no sensory abnormality 
and there was no reflex abnormality.  The examiner concluded 
by finding that there was no neurological abnormality of the 
right upper extremity that could be related to the veteran's 
fractured right arm.  

In November 2002, the veteran underwent a VA electromyogram 
(EMG).  An abnormal study was indicated as prolonged nerve 
conduction velocities of both median and ulnar nerves was 
noted.  These findings were consistent with a diabetic 
polyneuropathy.  Mild prolongation with sensory distal 
latencies of both median nerves was consistent with mild 
entrapment of the median nerve.  

In a statement dated in January 2003, the veteran reported 
that he experienced pain in his right arm from his wrist up 
to his shoulder.  He had to use his left arm to raise his 
right arm up.  He had no feeling in his right arm and could 
not turn his hand over to take change in his hand.  He 
indicated that he was right handed.  

A private treatment record from Dr. Glenn Scott dated in July 
2003 indicates that the veteran complained of pain and 
stiffness in his right wrist.  His chief complaint was that 
he could not turn his hand back and forth.  He related pain 
and stiffness in his right wrist and hand.  He related 
numbness in his fingers.  This was noted to be more of a loss 
of sensory acuity rather than complete numbness.  He had good 
range of motion in his shoulders and elbows as well as his 
left wrist.  He was noted to have some tropic changes over 
the dorsum of the proximal interphalangeal (PIP) joints in 
both of his hands.  On the right, he had a supination and 
pronation block.  There were some moderate swelling and 
tenderness across the radial carpal joint.  He had full 
closing motion of his hand.  Tinel's maneuver and Phalen's 
test were negative at the wrist.  He related some decreased 
sensory acuity in the fingers of his hand, but in a 
nonspecific pattern.  X-rays of his wrist revealed inner 
osseous calcification with bridging between the radius and 
ulna in the distal shaft.  He also had some degenerative 
joint disease involving the radiocarpal joint with loss of 
articular surface and erosions.  

Pursuant to the Board's December 2003 Remand, the veteran was 
afforded a VA orthopedic examination in May 2004.  The 
examiner noted that he reviewed the veteran's claims folder 
in conjunction with the examination.  The veteran's main 
concerns were limitation of motion of his right wrist, 
stiffness, and periodic swelling.  He reported some night 
pain with numbness and tingling in his right hand where his 
radial three digits fall asleep.  He had not had any surgery 
and was not taking medication for his right wrist disability.  
Similarly, he did not participate in physical therapy and did 
not wear a brace.  There was no heat, redness, instability, 
or locking.  He reported limitation of motion with repetitive 
use and during flare-ups.  It was noted that he could not 
really use his right wrist.  While he was on disability for 
multiple medical conditions, his wrist limited his daily 
activities and recreational activities as he could not fully 
use his wrist as he would like.  

Physical examination of the right wrist revealed a fixed 
wrist in a neutral rotation.  The veteran's active and 
passive supination and pronation were 5 degrees both ways 
with no pain.  His dorsiflexion and palmar flexion was 5 
degrees in both planes without pain.  Radial and ulnar 
deviation was 5 degrees in both planes.  He had full range of 
motion of all digits and full range of elbow motion from 0 to 
130 degrees.  The examiner was unable to perform a carpal 
tunnel compression test or a Phalen's maneuver.  There was no 
thenar atrophy.  His hand was well perfused and his sensation 
was intact to light touch distally.  A diagnosis of right 
wrist status post wrist fracture with ankylosis of his right 
wrist and limited motion was rendered.  

The examiner noted that range of motion was severely limited.  
The veteran had no supination, pronation, dorsiflexion, and 
palmar flexion of his wrist.  This impacted his daily living 
as well as his recreational activities.  He had full range of 
motion of his shoulder and elbow and was able to compensate 
with his elbow and shoulder to move his hand in space.  This 
affected his ability to work, especially in any type of 
manual labor that would require any type of lifting, turning, 
or fine motor movement of his hand and wrist.  The veteran 
described some symptoms suggestive of a carpal tunnel 
syndrome.  However, it was felt that his carpal tunnel 
syndrome was unlikely to have resulted from his right wrist 
injury. 

Pursuant to the Board's December 2003 Remand, the veteran was 
afforded a VA neurological examination in June 2004.  The 
examining physician noted that he had reviewed the veteran's 
claims folder in its entirety.  The examiner noted that the 
prior neurological examination in 2002 demonstrated no 
neurologic abnormalities related to the veteran's right wrist 
fracture.  The subsequent nerve conduction velocity study was 
abnormal consistent with peripheral neuropathy secondary to 
insulin dependent diabetes.  Current neurological examination 
demonstrated an abnormal range of motion for pronation and 
supination in the right upper extremity.  Similarly, he had 
abnormal range of flexion and extension of the right forearm.  
The veteran also had a deformed small finger of the right 
hand.  Primary sensory testing in the right upper extremity 
revealed unreliable answers.  While the veteran flinched when 
touched, he reported that he did not feel the touch.  There 
was no reflex abnormality and the veteran denied any 
perception of vibration, though, when pressed, he admitted 
that he felt it very faintly.  The examiner opined that, in 
view of a previous normal neurologic examination, normal 
nerve conduction velocity studies, and the current 
examination which revealed unreliable responses, the veteran 
had no neurologic abnormality related to his right wrist 
fracture.  He had slow nerve conduction velocities in both 
upper extremities that were most consistent with a history of 
insulin-dependent diabetes.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. See 38 C.F.R. § 4.7 (2004).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here with the veteran's claim, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's wrist disability is presently evaluated under 
Diagnostic Code 5214, which provides that a 30 percent 
evaluation may be assigned for favorable ankylosis of the 
major wrist in 20 degrees to 30 degrees dorsiflexion.  A 40 
percent evaluation may be assigned under this diagnostic code 
for ankylosis of the major wrist in any other position, 
except favorable.  Finally, a 50 percent evaluation requires 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.

Under Diagnostic Code 5215, pertaining to limitation of 
motion of the wrist, a 10 percent evaluation may be assigned 
for palmar flexion limited in line with the forearm, and for 
dorsiflexion less than 15 degrees.  This is the highest 
evaluation permitted under this diagnostic code.  

Prior to May 2, 2002, the veteran's right wrist disability 
was evaluated under Diagnostic Code 5213.  It provides that 
limitation of pronation of the major extremity with motion 
lost beyond the last quarter of the arc, and the hand does 
not approach full pronation, warrants a 20 percent 
evaluation.  Additionally, limitation of pronation of the 
major extremity with motion lost beyond the middle of arc 
warrants a 30 percent evaluation.  Loss of supination and 
pronation (bone fusion) of the dominant hand with the hand 
fixed near the middle of the arc or moderate pronation 
warrants a 20 percent disability evaluation.  A 30 percent 
rating is warranted with loss of supination and pronation 
(bone fusion) of the dominant had with the hand fixed in full 
pronation.  Lastly, a 40 percent evaluation is warranted with 
loss of supination and pronation (bone fusion) with the hand 
fixed in supination or hyperpronation.  

For VA purposes, full wrist dorsiflexion or extension is 0 to 
70 degrees.  Full wrist palmar flexion is 0 to 80 degrees.  
Full wrist ulnar deviation is 0 to 45 degrees.  Full wrist 
radial deviation is 0 to 20 degrees.  Full forearm pronation 
is from 0 to 80 degrees.  Full forearm supination is from 0 
to 85 degrees.  38 C.F.R. 4.71, Plate I (2004).

The Board further notes that in DeLuca v. Brown, 8 Vet. App. 
202 (1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
In this case, the Court held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 
4.45.  It was also held that the provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the diagnostic 
codes governing limitation of motion of the right wrist.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Rating in excess of 20 percent prior to May 2, 2002

After a review of the evidence, the Board finds that the 
disability does not warrant a schedular rating in excess of 
20 percent during the period prior to May 2, 2002.  

Prior to May 2, 2002, the evidence does not show limitation 
of pronation of the major extremity with motion lost beyond 
the middle of arc or loss of supination and pronation (bone 
fusion) of the dominant hand in full pronation as 
contemplated by a rating in excess of 20 percent under 
Diagnostic Code 5213.  On the contrary, on examination in 
March 200, he had 0 degrees of pronation and supination with 
his arm fixed at 10 degrees of pronation.  These findings 
more closely approximate the criteria for a 20 percent rating 
which contemplates loss of supination and pronation with the 
hand fixed near the middle of the arc.  Accordingly, a higher 
evaluation under Diagnostic Code 5213 is not warranted for 
the period prior to May 2, 2002.

Similarly, the criteria for a rating in excess of 20 under 
Diagnostic Code 5214 are not met during this period as the 
evidence does not show ankylosis of the wrist in a favorable 
position between 20 and 30 digress of dorsiflexion.  On the 
contrary, in March 2001, he was noted to have 45 degrees of 
flexion in his wrist.  Accordingly, an increased rating based 
on ankylosis of the wrist is not warranted under Diagnostic 
Code 5214 for the period prior to May 2, 2002.

Furthermore, despite the veteran's complaints of some pain 
and soreness, the March 2001 VA examiner did not describe any 
objective evidence of pain, incoordination, fatigability, or 
weakness on motion.  Accordingly, the evidence supports a 
conclusion that the veteran's service-connected right wrist 
disability does not warrant an evaluation in excess of 20 
percent for the period prior to May 2, 2002.  

Rating in excess of 30 percent during the period from May 2, 
2002, to May 28, 2004

After a review of the evidence, the Board finds that the 
disability does not warrant a schedular rating in excess of 
30 percent during the period from May 2, 2002, to May 28, 
2004.  

The evidence for this period does not show loss of supination 
and pronation (bone fusion) of the major extremity with the 
hand fixed in supination or hyperpronation as contemplated by 
a rating in excess of 30 percent under Diagnostic Code 5213.  
On the contrary, Dr. Arnold noted in May 2002, the veteran's 
forearm was fixed, it was fixed in full pronation.  
Similarly, VA examination in May 2002 revealed that his 
forearm was locked in 30 degrees of pronation.  These 
findings more closely approximate the criteria for a 30 
percent rating which contemplates loss of supination and 
pronation with the hand fixed in full pronation or limitation 
of pronation with motion lost beyond the middle of arc. 
Accordingly, a higher evaluation under Diagnostic Code 5213.

Similarly, a rating in excess of 20 is not warranted under 
Diagnostic Code 5214 as the evidence does not show impairment 
of the wrist in excess of favorable ankylosis.  There is 
conflicting medical evidence concerning the veteran's ability 
to move his wrist during this period.  The statement from Dr. 
Arnold suggests that the veteran was unable to move his wrist 
without rotating his upper arm at the shoulder.  However, 
subsequent VA examination that same month noted that he was 
able to actively extend and flex his wrist.  In any event, 
the evidence during this period does not show ankylosis of 
the veteran's wrist at an angle other than favorable.  
Accordingly, a rating in excess of 30 percent under 
Diagnostic Code 5314 prior to May 29, 2004 is not warranted.  

Furthermore, despite the veteran's complaints of pain, 
stiffness, and numbness, neurological examination in June 
2002 revealed no evidence of muscle atrophy and no abnormal 
involuntary movements.  Likewise, the examiner found no 
evidence of neurological abnormality of the right upper 
extremity related to the service-connected fractured right 
wrist.  While mild prolongation with sensory distal latencies 
of both median nerves was observed during EMG studies in 
November, these findings were felt to be consistent with mild 
entrapment of the median nerve.  His complaints of numbness 
in July 2003 were felt to have more of a loss of sensory 
acuity rather than complete numbness.  In May 2004, it was 
noted that he did not use assistive devices such as braces.  
He also did not receive physical therapy for this disability.  
There was no heat, redness, or instability of the wrist.  
Subsequent VA neurological examination in June 2004 confirmed 
that the veteran had no neurological abnormality related to 
his right wrist fracture and his slow nerve conduction 
velocities in both upper extremities were consistent with his 
diabetes.  Accordingly, the evidence supports a conclusion 
that the veteran's service-connected right wrist disability 
does not warrant an evaluation in excess of 30 percent during 
the period from May 2, 2002, to May 28, 2004.  

Rating in excess of 40 percent from May 29, 2004

After a review of the evidence, the Board finds that a 
schedular rating in excess of 40 percent during the period 
beginning May 29, 2004, is not warranted.

The evidence does not show that the veteran's service-
connected residuals of a fractured right wrist currently 
results in unfavorable ankylosis of the dominant wrist in any 
degree of palmar flexion or with ulnar or radial deviation.  
While the evidence shows ankylosis of the right wrist, 
physical examination on May 29, 2004, revealed that the 
veteran's wrist was fixed in a neutral rotation.  Despite 
complaints of wrist pain, he had active and passive 
supination and pronation to 5 degrees without pain.  These 
findings more closely approximate the criteria for a 40 
percent rating which contemplates ankylosis of the wrist in a 
position that is neither favorable nor unfavorable.  
Accordingly, a higher evaluation under Diagnostic Code 5214 
is not warranted.

Furthermore, despite the veteran's complaints of pain, 
stiffness, and numbness, the Board notes that the veteran's 
limitation of motion is contemplated by the rating criteria 
and the 40 percent disability evaluation assigned under 
Diagnostic Code 5214.  The Board is cognizant of the fact 
that the service-connected right wrist disability has 
negatively impacted the veteran's daily living and 
recreational activities.  However, as noted during recent 
examination, he was able to compensate with his elbow and 
shoulder to move his hand in space.  Despite his neurological 
complaints, he has been found to have no neurological 
abnormality of the right upper extremity related to the 
service-connected fractured right wrist.  Accordingly, the 
evidence supports a conclusion that the veteran's service-
connected right wrist disability does not warrant an 
evaluation in excess of 40 percent for the period from May 
29, 2004.  


ORDER

A disability evaluation in excess of 20 percent for residuals 
of a fractured right wrist during the period prior to May 2, 
2002, is denied.

A disability evaluation in excess of 30 percent for residuals 
of a fractured right wrist during the period from May 2, 
2002, to May 28, 2004, is denied.

A disability evaluation in excess of 40 percent for residuals 
of a fractured right wrist during the period beginning May 
29, 2004, is denied. 



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


